Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims invoking 35 USC § 112, 6th paragraph

The following is a quotation of the sixth paragraph of 35 U.S.C. 112:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 21 comprises at least one limitation that has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112, sixth paragraph, claim 21 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
Limitation
Corresponding structure
means for receiving, from a satellite vehicle (SV), a signal of a first frequency band;
FIG. 3A, SPS receiver 330
means for estimating an ionospheric delay residual error based on the signal of the first frequency band;
FIG. 3A, Processing system 332
means for calculating a pseudorange measurement and a earner phase measurement based on the ionospheric delay residual error;
FIG 3A, Processing system 332
means for estimating a position using the pseudorange measurement and the carrier phase measurement.
FIG. 3A, Processing system 332


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 11-12, 16, 21-22 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (CN-107356947-B).
Regarding claims 1, 11 and 21, Li discloses a method and user terminal (UE), comprising:
a memory (using single-frequency receiver to realize the navigation satellite differential pseudorange deviation parameter, the hardware cost of the existing navigation satellite differential pseudorange bias estimating method is reduced by more than 90%, at the same time, the method has simple design and improves the efficiency, Abstract)(use of the claimed receiver implies memory and processor used);
at least one transceiver (based on SF-PPP and single-frequency GNSS data extracts the satellite station direction ionospheric delay amount, page 6)(a PPP server requires an user terminal to communicate with it using a transceiver); 
and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to:
receive, from a satellite vehicle (SV), a signal of a first frequency band (single frequency); 
estimate a first ionospheric delay residual error based on the signal of the first frequency band (extracts the satellite station direction ionospheric delay amount); 
calculate a first pseudorange measurement and a first earner phase measurement based on the first ionospheric delay residual error (see Abstract and rejection above); and 
estimate a position using the first pseudorange measurement and the first carrier phase measurement.
Regarding claims 2, 12 and 22, Li discloses wherein the one or more processors, when calculating the first pseudorange measurement or the first carrier phase measurement, are configured to calculate the first pseudorange measurement or the first carrier phase measurement based on the first ionospheric delay residual error (pseudorange deviation determination< Abstract) and at least one of: a geometry range, a receiver clock timing, an inter-system time bias, a tropospheric delay residual error (tropospheric delay, ambiguity parameter, page 6) an ambiguity term, a noise or multipath delay, or combinations thereof.
Regarding claims 6, 16 and 26, Li discloses wherein the first frequency band comprises an L1 band, an L2 band, an L5 band, an El band, or an E5 band (to realize the estimation of the differential GPS satellite pseudorange deviation, page 8)(use of GPS implies the bands used in this claim).


Allowable Subject Matter
Claims 3-5, 7-10, 13-15, 17-20, 23-25 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov